EXHIBIT 10.35

DOMINION ENERGY, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

PARTICIPANT   DATE OF GRANT   NUMBER OF SHARES OF RESTRICTED STOCK GRANTED

«First_Name» «Last_Name»

  February 13, 2020   «##,###» PERSONNEL NUMBER   VESTING DATE  

VESTING SCHEDULE

        Vesting Date             Percentage

«#####»

  February 1, 2023   February 1, 2023         100%    

THIS AGREEMENT, effective as of the Date of Grant shown above, between Dominion
Energy, Inc., a Virginia corporation (the “Company”) and the Participant named
above is made pursuant and subject to the provisions of the Dominion Energy,
Inc. 2014 Incentive Compensation Plan and any amendments thereto (the “Plan”).
All terms used in this Agreement that are defined in the Plan have the same
meaning given to such terms in the Plan.

 

  1.

Award of Stock. Pursuant to the Plan, the Number of Shares of Restricted Stock
Granted shown above (the “Restricted Stock”) were awarded to the Participant on
the Date of Grant shown above, subject to the terms and conditions of the Plan,
and subject further to the terms and conditions set forth in this Agreement.

 

  2.

Vesting. Except as provided in Sections 3, 4, 5 or 6, one hundred percent (100%)
of the shares of Restricted Stock awarded under this Agreement will vest on the
Vesting Date shown above.

 

  3.

Forfeiture. Except as provided in Sections 4 or 5, the Participant will forfeit
any and all rights in the Restricted Stock if the Participant’s employment with
the Company or a Dominion Company terminates for any reason prior to the Vesting
Date.

 

  4.

Death, Disability, Retirement or Involuntary Termination without Cause. Except
as provided in Section 5, if the Participant terminates employment due to death,
Disability, or Retirement (as such term is defined in Section 8(e)) before the
Vesting Date or if the Participant’s employment is involuntarily terminated by
the Company or a Dominion Company without Cause (as defined in the Employment
Continuity Agreement between the Participant and the Company) before the Vesting
Date, the Participant will become vested in the number of shares of Restricted
Stock awarded under this Agreement multiplied by a fraction, the numerator of
which is the number of whole months from February 1, 2020 to the first day of
the month coinciding with or immediately following the date of the Participant’s
termination of employment, and the denominator of which is the number of whole
months from February 1, 2020 to the Vesting Date, rounded

 

1



--------------------------------------------------------------------------------

  down to the nearest whole share. If the Participant Retires, however, the
Participant’s Restricted Stock will not vest if the Company’s Chief Executive
Officer in his sole discretion (or, if the Participant is the Company’s Chief
Executive Officer, the Committee in its sole discretion) determines that the
Participant’s Retirement is detrimental to the Company. The vesting will occur
on the date of the Participant’s termination of employment due to death,
Disability, Retirement, or termination by the Company without Cause. Any shares
of Restricted Stock that do not vest in accordance with this Section 4 will be
forfeited.

 

  5.

Change of Control. Upon a Change of Control prior to the Vesting Date, provided
the Participant has remained continuously employed with the Company or a
Dominion Company from the Date of Grant to the date of the Change of Control,
the Participant’s rights in the Restricted Stock will become vested as follows:

 

  a.

A portion of the Restricted Stock will be immediately vested equal to the number
of shares of Restricted Stock awarded under this Agreement multiplied by a
fraction, the numerator of which is the number of whole months from February 1,
2020 to the Change of Control date, and the denominator of which is the number
of whole months from February 1, 2020 to the Vesting Date, rounded down to the
nearest whole share.

 

  b.

Unless previously forfeited, the remaining shares of Restricted Stock will
become vested after a Change of Control at the earliest of the following events
and in accordance with the terms described in subsections (i) through (iii)
below:

 

  (i)

Vesting Date. All remaining shares of Restricted Stock will become vested on the
Vesting Date.

 

  (ii)

Death, Disability or Retirement. If the Participant terminates employment due to
death, Disability or Retirement (as defined in Section 8(e)) before the Vesting
Date, the Participant will become vested in the remaining shares of Restricted
Stock multiplied by a fraction, the numerator of which is the number of whole
months from the first day of the month in which the Change of Control occurs to
the first day of the month coinciding with or immediately following the
Participant’s termination of employment, and the denominator of which is the
number of whole months from the first day of the month in which the Change of
Control occurs to the Vesting Date, rounded down to the nearest whole share. If
the Participant Retires, however, the Participant’s Restricted Stock will not
vest if the Company’s Chief Executive Officer in his sole discretion (or, if the
Participant is the Company’s Chief Executive Officer, the Committee in its sole
discretion) determines that the

 

2



--------------------------------------------------------------------------------

  Participant’s Retirement is detrimental to the Company. The vesting will occur
on the date of the Participant’s termination of employment due to death,
Disability, or Retirement. Any shares of the Restricted Stock that do not vest
in accordance with the terms of this subsection (ii) will be forfeited.

 

  (iii)

Involuntary Termination without Cause. All remaining shares of Restricted Stock
will become vested upon the Participant’s involuntary termination by the Company
or a Dominion Company without Cause before the Vesting Date, or upon the
Participant’s Constructive Termination before the Vesting Date, as such terms
are defined by the Employment Continuity Agreement between the Participant and
the Company.

 

  6.

Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, if the Participant’s employment with the Company or a Dominion Company
is terminated for Cause (as defined by the Employment Continuity Agreement
between the Participant and the Company), the Participant will forfeit all
Restricted Stock shares awarded pursuant to this Agreement.

 

  7.

Clawback of Award Payment.

 

  a.

Restatement of Financial Statements. If the Company’s financial statements are
required to be restated at any time within a two (2) year period following the
Vesting Date as a result of fraud or intentional misconduct, the Committee may,
in its discretion, based on the facts and circumstances surrounding the
restatement, direct the Company to withhold issuance of all or a portion of the
shares granted pursuant to this Agreement, or if shares have been issued, to
recover all or a portion of the shares from the Participant if the Participant’s
conduct directly caused or partially caused the need for the restatement.

 

  b.

Fraudulent or Intentional Misconduct. If the Company determines that the
Participant has engaged in fraudulent or intentional misconduct related to or
materially affecting the Company’s business operations or the Participant’s
duties at the Company, the Committee may, in its discretion, based on the facts
and circumstances surrounding the misconduct, direct the Company to withhold
issuance of all or a portion of the shares granted pursuant to this Agreement,
or if shares have been issued, to recover all or a portion of the shares from
the Participant.

 

  c.

Recovery of Payout. The Company reserves the right to recover a Restricted Stock
Award payout pursuant to this Section 7 by (i) seeking recovery of the vested
shares from the Participant; (ii) reducing the amount that would otherwise be
payable to the Participant under another Company benefit plan or compensation
program to the extent permitted by applicable law; (iii) withholding future
annual and long-term incentive awards or salary increases; or (iv) taking any
combination of these actions.

 

3



--------------------------------------------------------------------------------

  d.

No Limitation on Remedies. The Company’s right to recover Restricted Stock or
issued shares pursuant to this Section 7 shall be in addition to, and not in
lieu of, actions the Company may take to remedy or discipline a Participant’s
misconduct including, but not limited to, termination of employment or
initiation of a legal action for breach of fiduciary duty.

 

  e.

Subject to Future Rulemaking. The Restricted Stock granted under this Agreement
is subject to any claw back policies the Company may adopt in order to conform
to the requirements of Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and resulting rules issued by the Securities and
Exchange Commission or national securities exchanges thereunder and that the
Company determines should apply to said Restricted Stock.

 

  8.

Terms and Conditions.

 

  a.

Nontransferability. Except as provided in Sections 4 and 5, the shares of
Restricted Stock are not transferable and are subject to a substantial risk of
forfeiture until the Vesting Date.

 

  b.

Uncertificated Shares; Power of Attorney. The Company may issue the Restricted
Shares in uncertificated form. Such uncertificated shares shall be credited to a
book entry account maintained by the Company (or its transfer agent) on behalf
of the Participant. As a condition of accepting this award, the Participant
hereby irrevocably appoints Dominion Energy Services, Inc., or its successor, as
the Participant’s attorney-in-fact, with full power of substitution, to transfer
(or provide instructions to the Company’s transfer agent to transfer) such
shares on the Company’s books.

 

  c.

Custody of Share Certificates; Stock Power. The Company will retain custody of
any share certificates for the Restricted Stock that may be issued until such
shares vest or are forfeited. If share certificates are issued, the Participant
shall execute and deliver a stock power, endorsed in blank, to Dominion Energy
Services, Inc., with respect to such shares.

 

  d.

Shareholder Rights. The Participant will have the right to receive dividends and
will have the right to vote the shares of Restricted Stock awarded under
Section 1, both vested and unvested.

 

4



--------------------------------------------------------------------------------

  e.

Retirement. For purposes of this Agreement, the term Retire or Retirement means
a voluntary termination of employment on a date when the Participant is eligible
for early or normal retirement benefits under the terms of the Company Pension
Plan (as defined below), or would be eligible if any crediting of deemed
additional years of age or service applicable to the Participant under a
supplemental retirement plan of the Company was applied under the Company
Pension Plan, as in effect at the time of the determination, or, for a
Participant who is not eligible to participate in a Company Pension Plan, a
voluntary termination of employment on or after age 55, unless (in each case)
the Company’s Chief Executive Officer in his sole discretion (or, if the
Participant is the Company’s Chief Executive Officer, the Committee in its sole
discretion) determines that the Participant’s retirement is detrimental to the
Company. “Company Pension Plan” means the applicable pension plan of the Company
or its subsidiaries, if any, in which the Participant is eligible to participate
as of the Date of Grant, which may include either the Dominion Energy Pension
Plan or the SCANA Corporation Retirement Plan or any successor thereto, but
excluding the cash balance portion of any such plan. [For CEO award only -
Notwithstanding the foregoing, if the Participant continues to provide
substantial services to the Company as a member of the Board or otherwise after
a termination of employment that would otherwise qualify as a Retirement
hereunder, the Participant will not be deemed to have Retired for purposes
hereof until the end of such period of service.]

 

  f.

Delivery of Shares.

 

  (i)

Share Delivery. On or as soon as administratively feasible after the Vesting
Date or the date on which the shares of Restricted Stock have become vested due
to the occurrence of an event described in Section 4 or 5, the Company will
remove (or provide instructions to its transfer agents to remove) the transfer
restrictions described herein, and (if any share certificate has been issued)
shall deliver to the Participant (or in the event of the Participant’s death,
the Participant’s Beneficiary) any such certificates free of the transfer
restrictions described herein. The Company will also cancel any stock power
covering such shares.

 

  (ii)

Withholding of Taxes. No Company Stock will be delivered until the Participant
(or the Participant’s Beneficiary) has paid to the Company the amount that must
be withheld under federal, state and local income and employment tax laws (the
“Applicable Withholding Taxes”) or the Participant and the Company have made
satisfactory arrangements for the payment of such taxes. Unless the Participant
makes an alternative election, the Company will retain the number of shares of
Restricted Stock (valued at their Fair Market Value) required to satisfy the
Applicable Withholding Taxes. As an alternative to the Company retaining shares,
the Participant or the Participant’s Beneficiary may elect to (i) deliver Mature
Shares (valued at their Fair Market Value) or (ii) make a cash payment to
satisfy Applicable Withholding Taxes.

 

5



--------------------------------------------------------------------------------

  g.

Fractional Shares. Fractional shares of Company Stock will not be issued.

 

  h.

No Right to Continued Employment. This Agreement does not confer upon the
Participant any right with respect to continuance of employment by the Company
or a Dominion Company, nor shall it interfere in any way with the right of the
Company or a Dominion Company to terminate the Participant’s employment at any
time.

 

  i.

Change in Capital Structure. The number and fair market value of shares of
Restricted Stock awarded by this Agreement shall be automatically adjusted as
provided in Section 18(a) of the Plan if the Company has a change in capital
structure.

 

  j.

Governing Law. This Agreement shall be governed by the laws of the Commonwealth
of Virginia, other than its choice of law provisions.

 

  k.

Conflicts. In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall govern.

 

  l.

Participant Bound by Plan. By accepting this Agreement, Participant hereby
acknowledges receipt of a copy of the prospectus and Plan document accessible on
the Company Intranet and agrees to be bound by all the terms and provisions
thereof.

 

  m.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the legatees, distributees, and personal representatives of the Participant and
any successors of the Company.

 

6